          Case 1:21-cv-06524-MKV Document 6 Filed 08/13/21 Page 1 of 2
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 8/13/2021
_____________________________________
In the Matter of E.Z., and S.Z.       )
                                      )
ARNALDUR SCHRAM                       )                                   No. 21-cv-6524
                                      )
                        Petitioner,   )                          ORDER TO SHOW CAUSE
                                      )                         WITH RESPECT TO ALLEGED
vs.                                   )                             CHILD ABDUCTION
                                      )
TANIA ZARAK                           )
                                      )
                        Respondent.   )
_____________________________________ )

 The Convention on the Civil Aspects of International Child Abduction, done at The Hague
on October 25, 1980; International Child Abduction Remedies Act, 22 U.S.C. 9001 et seq.

       Before the Court is the Verified Petition for Return of Children to Iceland (the “Petition

for Return”). Upon considering the Petition for Return, the Motion to Expedite, the Hague

Convention, and ICARA, it is this 13th day of August, 2021:

       ORDERED that Respondent, Tania Zarak, or her attorneys, show cause before this Court,

on   the 18th day    of   August, 2021 at 12:00PM, why an order should not be made and

entered granting the Petitioner the following relief:

       a. Pursuant to Article 11 of the Hague Convention on the Civil Aspects of International Child
          Abduction, setting an expedited hearing on the Petition and communicating that hearing
          date and time to Petitioner so that Petitioner may provide notice of these proceedings and
          the hearing to Respondent pursuant to 22 U.S.C. § 9003(c); and
       b. Issue an order following the hearing, directing that E.Z. and S.Z. shall be returned to their
          Habitual Residence of Iceland, pursuant to Articles 1(a) and 12 of the Hague
          Conventionon the Civil Aspects of International Child Abduction and Section 4(b) of the
          International Child Abduction Remedies Act (“ICARA”), 22 U.S.C. § 9003(b); and
       c. Issue an order prohibiting the removal of the Children from the jurisdiction of this Court,
          pending a hearing on the merits of the Petition; and
       d. Issue an immediate order that Respondent surrender any and all of her passports and all
          of the passports of the Children.
         Case 1:21-cv-06524-MKV Document 6 Filed 08/13/21 Page 2 of 2




      e. Issue an order directing Respondent to pay Petitioner for all costs and fees incurred to date
         by reason of the Children’s wrongful retention pursuant to 22 U.S.C. § 9007(b)(3) and the
         Hague Convention, Article 26; and
      f. any such further relief as justice and its cause may require.

The Show Cause hearing will be held remotely using the Microsoft Teams platform. The parties

will receive a links to join the hearing by video. Any members of the public or media may access

the proceeding by telephone by dialing 917-933-2166 and entering access code 374996283#.

       IT IS FURTHER ORDERED that pending the August 18 hearing, Respondent is enjoined

from removing E.Z or S.Z. from the Southern District of New York for any purpose.

       IT IS FURTHER ORDERED that personal service of a copy of this Order, together with

the copies of the papers upon which it was brought on Respondent before 12:00PM on the 14th

day of August, 2021, shall be deemed sufficient. Respondent must file any response to this order

and the motion to expedite on the ECF docket for this case by 9:00AM on August 17, 2021.



                                                      ________________________________
                                                      ____________
                                                                ___________
                                                                         ____
                                                                            ____
                                                                            __ ____
                                                                               __ ____
                                                                                    ____
                                                                                       ___
                                                                                        ___
                                                      Mary Kay
                                                             ay Vyskocil
                                                           Kay  Vyskooci
                                                                       cil
                                                      United
                                                      U it d States
                                                             St t DiDistrict
                                                                       t i t JJudge
                                                                                d


                                                      8/13/2021
                                                      Date
